Per Curiam.

We affirm the decision of the court of appeals. An appeal rather than a writ of habeas corpus is the appropriate remedy when challeng*445ing violations of the right to a speedy trial. In re Jackson (1988), 36 Ohio St.3d 189, 522 N.E.2d 540.
Moreover, the issue of a violation of appellant’s right to a speedy trial has been previously adjudicated on direct appeal to the Eleventh District Court of Appeals. That court denied appellant’s claim and, therefore, the issue is clearly res judicata. Burch v. Morris (1986), 25 Ohio St.3d 18, 25 OBR 15, 494 N.E.2d 1137.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.